Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-12, in the reply filed on 03/17/2022 is acknowledged.
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/17/2022.

Specification
The disclosure is objected to because of the following informalities: In the Specification, page 10, third paragraph, the acronym “PZT” is unclear. It is suggested to recite PZT in an unabbreviated form to establish the term.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, claim 6 recites the limitation “acoustic wave perturbation to a mode” in lines 8-9. Since “acoustic wave perturbation to a mode” is established in claim 1, it is unclear if the “acoustic wave perturbation to a mode” of claim 6 is the same or different from the “acoustic wave perturbation to a mode” of claim 1.
Regarding claim 6, claim 6 recites the limitation, “one side of the optical fiber” in line 7. Since “one side of the optical fiber” is established in claim 1, it is unclear if the “one side” of claim 6 is the same or different from the “one side” of claim 1.
Regarding claim 11, claim 11 recites the limitation “acoustic wave perturbation to a mode” in lines 8-9. Since “acoustic wave perturbation to a mode” is established in claim 1, it is unclear if the “acoustic wave perturbation to a mode” of claim 11 is the same or different from the “acoustic wave perturbation to a mode” of claim 1.
Regarding claim 11, claim 11 recites the limitation, “one side of the optical fiber” in line 7. Since “one side of the optical fiber” is established in claim 1, it is unclear if the “one side” of claim 11 is the same or different from the “one side” of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 7446877 B2).
Regarding claim 1, Li teaches a sensor (abstract; Figs. 1-2) for measuring an analyte using surface plasmon resonance, comprising: 
an optical fiber (Fig. 1, element 12) including a core layer (Fig. 2, element 21), and a plasmon resonance layer (Fig. 9(b) teach the optical fiber can be a fiber-grating device, wherein the “plasmon resonance layer” is interpreted as the cladding layer of the optical fiber) which is formed to surround an outer surface of the core layer (Fig. 9(b) shows a cladding layer surrounding the core layer) and on which the analyte is disposed (column 5, lines 40-44 teach the sample interacts with the optical field through the cladding mode; it is inherent that the analyte would be disposed on the cladding layer in order for the sample to interact with the cladding of the optical fiber); 
an acoustic wave perturbation generator (Fig. 2, elements 26, 28, 27) connected to one side of the optical fiber (Fig. 2 shows element 28 connected to the fiber 30), and capable of generating acoustic wave perturbation to a mode which enters into the core layer to allow the mode to exit the plasmon resonance layer (column 3, lines 22-26 teach an acoustic wave is generated); and 
capable of detecting the mode passing through inside of the core layer.
Note that the functional recitations that describe the feature, the flow cell, and the electrodes are given patentable weight to the extent which effects the structure of the claimed array. The prior art structure is capable of performing these functional limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Please see MPEP 2114.
Regarding claim 7, Li teaches the sensor further comprising an acoustic damper (interpreted as the fiber jacket 23 in Fig. 2) connected to the other side of the optical fiber capable of eliminating the acoustic wave perturbation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Urrutia et al. (Urrutia et al., “Optical Fiber Sensors Based on Nanoparticle-Embedded Coatings”, 2015, Journal of Sensors, Volume 2015).
Regarding claim 2, while Li teaches the optical fiber sensor is used for chemical and biological substance detection (column 2, lines 10-17), wherein the sample interacts with the optical field of the fiber through the cladding mode (column 5, lines 40-44), Li fails to teach wherein the plasmon resonance layer is formed of a metallic colloid.
Urrutia teaches a review of optical fiber sensors based on nanoparticle embedded coatings (abstract). Urrutia teaches that nanoparticles can help researchers tune the physical characteristics of a sensor coating to enhance the sensor’s response time or sensitivity (abstract). Urrutia teaches optical figurations wherein an optical fiber comprises a core and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Urrutia to provide wherein the plasmon resonance layer is formed of a metallic colloid. Doing so would utilize known techniques of coatings for optic fibers, as taught by Urrutia, which would have a reasonable expectation of successfully tuning the physical characteristics of the sensor to enhance the sensor’s response time or sensitivity to specific analytes.
Regarding claim 3, Li further teaches wherein the plasmon resonance layer includes: a cladding layer formed to surround the outer surface of the core layer (Fig. 9(b) shows a cladding layer surrounding the core layer). While Li teaches the optical fiber sensor is used for chemical and biological substance detection (column 2, lines 10-17), wherein the sample interacts with the optical field of the fiber through the cladding mode (column 5, lines 40-44), and a long-period grating structure (Fig. 9(b)), Li fails to teach wherein the plasmon resonance layer includes: a coating layer formed to surround the outer surface of the cladding layer.
Urrutia teaches a review of optical fiber sensors based on nanoparticle embedded coatings (abstract). Urrutia teaches that nanoparticles can help researchers tune the physical characteristics of a sensor coating to enhance the sensor’s response time or sensitivity (abstract). Urrutia teaches a long-period grating based optical sensor (Fig. 9) comprising a core, a cladding layer surrounding the core, and a coating layer formed to surround the outer surface of the cladding layer (Fig. 9, “NP-embedded coating”). 

Regarding claim 4, while Li in view of Urrutia teaches the plasmon resonance layer includes: a coating layer is formed of a nanoparticle film (see above claim 3; Urrutia Fig. 9), Li in view of Urrutia fail to explicitly teach wherein the coating layer is formed of a metal film.
Urrutia teaches that nanoparticles can help researchers tune the physical characteristics of a sensor coating to enhance the sensor’s response time or sensitivity (abstract). Urrutia teaches that the inclusion of nanoparticles coated in long-period gratings have been reported for different sensing applications (page 3, section 6.4). Urrutia teaches metal nanoparticles and enhancements with respect to the same device without nanoparticles (page 10, table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Urrutia to further incorporate the teachings of Urrutia to provide wherein the coating layer is formed of a metal film. Doing so would utilize known materials of coatings for optic fibers, as taught by Urrutia, which would have a reasonable expectation of successfully tuning the physical characteristics of the sensor to enhance the sensor’s response time or sensitivity to specific analytes.
Regarding claim 5, Li in view of Urrutia teaches wherein the coating layer is formed of a plasmonic nanostructure (see above claim 3; Urrutia, Fig. 9, “NP-embedded coating”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Kim et al. (US 20010033710 A1).
Regarding claim 6, Li further teaches wherein the acoustic wave perturbation generator includes: 
an oscillator (Fig. 2, cone structure 28) having a second through hole passing through one side and the other side of the oscillator (Fig. 2, element 28 appears to have a through hole that passes through both sides), and wherein the second through hole of the other side is joined to the core layer of one side of the optical fiber (Fig. 2 shows the cone 28 joined to the fiber 30, which comprises the core layer 21); and 
a signal generator (Fig. 2, element 27) capable of  for transmitting a signal to the oscillator to generate acoustic wave perturbation to a mode which passes through the first through hole and the second through hole and which enters into the core layer (column 3, lines 22-26).
Li fails to teach a metal block having a first through hole and wherein the second through hole of the one side is joined to the first through hole.
Kim teaches an optical apparatus including an optical fiber (abstract) wherein the apparatus comprises an acoustic wave generator (Fig. 1a, elements 18, 24). Kim teaches that a heatsink can be included to cool the acoustic wave generator by using a metal block, such as aluminum (Fig. 9, element 44; paragraph [0103]). Kim teaches the acoustic wave generator 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Kim to provide a metal block having a first through hole and wherein the second through hole of the one side is joined to the first through hole. Doing so would utilize known structures of heatsinks for acoustic wave generators, as taught by Kim, which would have a reasonable expectation of successfully allowing an optical signal to pass through while cooling the acoustic wave generator.
	If it is determined that Li fails to teach the oscillator (Fig. 2, cone structure 28) having a second through hole passing through one side and the other side of the oscillator, and wherein the second through hole of the other side is joined to the core layer of one side of the optical fiber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Kim to provide a second through hole passing through one side and the other side of the oscillator, and wherein the second through hole of the other side is joined to the core layer of one side of the optical fiber. Doing so would utilize known structures for oscillators, as taught by Kim (Fig. 2), which would have a reasonable expectation of successfully allowing for a light signal to pass through.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Urrutia and Chau et al. (US 20150211993 A1).
Regarding claim 8, Li further teaches wherein the plasmon resonance layer includes: a cladding layer formed to surround the outer surface of the core layer (Fig. 9(b) shows a cladding layer surrounding the core layer). While Li teaches the optical fiber sensor is used for chemical and biological substance detection (column 2, lines 10-17), wherein the sample interacts with the optical field of the fiber through the cladding mode (column 5, lines 40-44), and a long-period grating structure (Fig. 9(b)), Li fails to teach wherein the plasmon resonance layer includes: a plurality of coating layers spaced apart from each other by a predetermined distance, and formed to surround the outer surface of the cladding layer.
Urrutia teaches a review of optical fiber sensors based on nanoparticle embedded coatings (abstract). Urrutia teaches that nanoparticles can help researchers tune the physical characteristics of a sensor coating to enhance the sensor’s response time or sensitivity (abstract). Urrutia teaches a long-period grating based optical sensor (Fig. 9) comprising a core, a cladding layer surrounding the core, and a coating layer formed to surround the outer surface of the cladding layer (Fig. 9, “NP-embedded coating”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Urrutia to provide wherein the plasmon resonance layer includes: a coating layer (i.e. NP-embedded coating) formed to surround the outer surface of the cladding layer. Doing so would utilize known techniques of coatings for optic fibers, as taught by Urrutia, which would have a reasonable expectation of successfully tuning the physical characteristics of the sensor to enhance the sensor’s response time or sensitivity to specific analytes.

Chau teaches a fiber optic biosensor including an optical fiber (abstract). Chau teaches the optical fiber comprises a plasmon resonance layer (Fig. 6, layers of element 403, 404) includes: and a plurality of coating layers (Fig. 6, layers of element 403, 404) spaced apart from each other by a predetermined distance. Chau teaches the biosensor allows for analyzing the interactions of numerous nanomaterials with the corresponding analytes by using only one detection unit (paragraph [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Urrutia to incorporate the teachings of Chau to provide the coating layer is a plurality of coating layers spaced apart from each other by a predetermined distance. Doing so would improve the versatility of the sensor by allowing for numerous analytes to be analyzed by a single detection unit, as taught by Chau.
Regarding claim 9, while modified Li teaches the plasmon resonance layer includes: a coating layer is formed of a nanoparticle film (see above claim 8; Urrutia Fig. 9), Li in view of Urrutia fail to explicitly teach wherein the plurality of coating layers are formed of a metal film.
Urrutia teaches that nanoparticles can help researchers tune the physical characteristics of a sensor coating to enhance the sensor’s response time or sensitivity (abstract). Urrutia teaches that the inclusion of nanoparticles coated in long-period gratings have been reported for different sensing applications (page 3, section 6.4). Urrutia teaches metal nanoparticles and enhancements with respect to the same device without nanoparticles (page 10, table 1).

Regarding claim 10, modified Li teaches wherein the plurality of coating layers are formed of a plasmonic nanostructure (see above claim 8; Urrutia, Fig. 9, “NP-embedded coating”).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Urrutia and Chau as applied to claim 1 above, and further in view of Kim. 
Regarding claim 11, modified Li further teaches wherein the acoustic wave perturbation generator includes: 
an oscillator (Fig. 2, cone structure 28) having a second through hole passing through one side and the other side of the oscillator (Fig. 2, element 28 appears to have a through hole that passes through both sides), and wherein the second through hole of the other side is joined to the core layer of one side of the optical fiber (Fig. 2 shows the cone 28 joined to the fiber 30, which comprises the core layer 21); and 
a signal generator (Fig. 2, element 27) capable of  for transmitting a signal to the oscillator to generate acoustic wave perturbation to a mode which passes through the first through hole and the second through hole and which enters into the core layer (column 3, lines 22-26).
Modified Li fails to teach a metal block having a first through hole and wherein the second through hole of the one side is joined to the first through hole.
Kim teaches an optical apparatus including an optical fiber (abstract) wherein the apparatus comprises an acoustic wave generator (Fig. 1a, elements 18, 24). Kim teaches that a heatsink can be included to cool the acoustic wave generator by using a metal block, such as aluminum (Fig. 9, element 44; paragraph [0103]). Kim teaches the Kim teaches the acoustic wave generator comprises a cone that has a central hole (paragraph [0089]; Fig. 2) and is capable of delivering vibrational motion to the optical fiber (paragraph [0089]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Li to incorporate the teachings of Kim to provide a metal block having a first through hole and wherein the second through hole of the one side is joined to the first through hole. Doing so would utilize known structures of heatsinks for acoustic wave generators, as taught by Kim, which would have a reasonable expectation of successfully allowing an optical signal to pass through while cooling the acoustic wave generator.
If it is determined that Li fails to teach the oscillator (Fig. 2, cone structure 28) having a second through hole passing through one side and the other side of the oscillator, and wherein the second through hole of the other side is joined to the core layer of one side of the optical fiber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Kim to provide 
Regarding claim 12, modified Li further teaches the sensor further comprising an acoustic damper (Li; interpreted as the fiber jacket 23 in Fig. 2) connected to the other side of the optical fiber capable of eliminating the acoustic wave perturbation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. (Yang et al., “Surface plasmon polariton generation using acousto-optic effect in fiber”, 2015, Proceedings Volume 9369, Photonic Instrumentation Engineering II; 936908) appears to teach all of the structural limitations of claim 1 except the presence of an analyte (Fig. 3 teaches an optical fiber, acoustic wave perturbation generator, plasmon resonance layer, i.e. silver coating, and a detector, i.e. OSA). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798                     

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797